Citation Nr: 0617327	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-29 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected disability pension 
benefits with special monthly pension by reason of the need 
for aid and attendance or by reason of being housebound.


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1945 to April 1952.  
He was born in November 1922.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila.

The veteran and a Hearing Officer conversed with regard to 
his claim, and it was initially agreed that he was 
withdrawing the current claim.  Under pertinent regulations, 
the veteran was sent a form to sign indicating such.  
However, he did not return that form, signed, but rather 
submitted additional evidence in support of his claim.  
Accordingly, the Board finds that he has not withdrawn that 
claim and it remains in appellate status.

During the course of the current appeal, the veteran has also 
raised the issue of entitlement to service connection for 
prostate problems.  Although preliminary adjudication has 
taken place thereon, it is not yet perfected on appeal and is 
not part of the current review.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the issue on appeal.

2.  The veteran's disabilities include multiple orthopedic 
problems with multiple joint arthritis, visual impairment 
with bilateral astigmatism and cataract, urinary tract 
infections and kidney stones, and prostate cancer with 
secondary anemia, obstructive urophathy and a history of 
kidney stones; he is nearly 84 years of age.

3.  Evidence and medical opinions are of record to the effect 
that the veteran is unable to care for himself in many of the 
facets of every day living; he has a full-time, live-in 
housekeeper, goes out on a minimal basis with a cane or 
helper, or hires a car; and is often unable to care for and 
keep himself clean without help.


CONCLUSION OF LAW

The criteria for entitlement to SMP based on the need for 
regular aid and attendance are met. 38 U.S.C.A. § 1521(d) 
(West 2002); 38 C.F.R. §§ 3.351, 3.352 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

During the course of the current appeal, many changes have 
taken place with regard to the duty to assist veterans and in 
related matters with regard to evidence and notice.  However, 
based on the evidence of record in this case, the development 
that has taken place, and particularly given the resolution 
reached herein, the Board is satisfied that all due process 
has been fulfilled, that the veteran has been fully apprised 
of his rights and obligations, and has been assisted to the 
extent that the record is sufficient and fully supports the 
decision rendered herein, and that he is not in any way 
prejudiced thereby.

Criteria

Under the applicable criteria, increased pension is payable 
to a veteran by reason of the need for aid and attendance 
(A&A) or by reason of being housebound.  38 U.S.C.A. § 1521; 
38 C.F.R. § 3.351(a)(1).  The need for A&A means helplessness 
or being so nearly helpless as to require the regular A&A of 
another person.  38 C.F.R. § 3.351(b).  A veteran will be 
considered in need of regular A&A if he (1) is blind or so 
nearly blind as to have corrected visual acuity of 5/200, or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or (2) is a patient in a nursing 
home because of mental or physical incapacity; or (3) 
establishes a factual need for A&A under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1502; 38 C.F.R. 
§ 3.351(c).

The following will be accorded consideration in determining 
the need for regular A&A (38 C.F.R. § 3.351(c)(3)): inability 
of a claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect him from 
hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination. For 
the purpose of this paragraph, "bedridden" will be that 
condition which, through its essential character, actually 
requires that a claimant remain in bed.  The fact that a 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice. It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions that a 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that a veteran is so 
helpless as to need regular A&A, not that there is a constant 
need.  Determinations that a veteran is so helpless as to be 
in need of regular A&A will not be based solely upon an 
opinion that his condition is such as would require him to be 
in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the United States 
Court of Veterans Appeals (known as the United States Court 
of Appeals for Veterans Claims since March 1, 1999) held that 
it was mandatory for the VA to consider the enumerated 
factors under 38 C.F.R. § 3.352(a); that eligibility required 
at least 1 of the enumerated factors to be present; and that, 
because the regulation provides that the "particular personal 
function" which a veteran is unable to perform should be 
considered in connection with his condition as a whole, the 
"particular personal function" must be one of the enumerated 
factors.

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular A&A shall be as prescribed in 38 U.S.C.A. § 1521(e) 
if, in addition to having a single permanent disability rated 
100 percent disabling under the Schedule for Rating 
Disabilities (not including ratings based upon 
unemployability under 38 C.F.R. § 4.17) a veteran: (1) has 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is "permanently housebound" by reason of disability or 
disabilities.  This requirement is met when a veteran is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 C.F.R. § 3.351(d).

Factual Background and Analysis

In this case, the veteran contends that he is entitled to SMP 
based on A&A or housebound status, due to his various 
nonservice-connected disabilities.

After considering the evidence of record in light of the 
pertinent legal authority, the Board finds that the criteria 
for SMP based on A&A are met.

Based upon the evidence of record, the Board finds the 
veteran is not blind, or nearly blind, is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, and is not permanently housebound.  He 
does not claim, nor is it shown, that he is confined to his 
dwelling or institutionalized, and in fact, evidence sustains 
that usually accompanied by someone else, he leaves home on 
occasion to go to the bank.  At the time of the VA 
examination in November 2003, he used a cane and had hired a 
vehicle to take him to the facility.

On VA examination in 2003, his visual acuity was 20/100 in 
one eye and 20/70 in the other.  He was noted to have a 
diagnosis of arthritis in many joints including his hips and 
knees.  He also had a diagnosis of moderately differentiated 
adenocarcinoma of the prostate, and was continuing to take 
medications.  He also demonstrated anemia and had episodes of 
occasional dizziness which impacted upon his ambulation.  He 
had hired a "live-in" cleaning woman who is with him at 
home to perform all household chores.  Most of the time he 
stays at home, walking around the house for exercise, and 
watches television most of the time.  The examiner opined 
that he was not in need of A&A.

Private medical reports were also submitted.  

ASF, M.D., in a statement in November 2003, reported that he 
had him under his care for his prostate cancer for which he 
took significant medications.  He had occasional anemia but 
otherwise was doing well from a prostate standpoint.

A statement was received from FRE, M.D., dated in December 
2003, to the effect that the veteran has been treated for 
osteoarthritis and urinary tract infection as well as kidney 
stones.  The physician opined that because of his 
disabilities, the patient could not do his daily activities 
particularly during an acute attack of symptoms.  He was 
maintained with the assistance of analgesics and antibiotics 
for his urinary tract infection.  (emphasis added)

Another physician submitted a statement in January 2004 to 
the effect that the veteran had blurred vision due to a 
cataract and mixed astigmatism.

Another physician, SST, M.D., in a statement in March 2004, 
reported, in pertinent part, that the veteran had obstructive 
uropathy (renal insufficiency) due to his prostate cancer 
with anemia and other secondary problems, for which he had 
had chemotherapy and other treatment regimens.

All in all, the Board concludes that a doubt is raised as to 
whether the dysfunctional capacity rendered by all of his 
disabilities, when considered in conjunction with each other, 
result in his inability to care for many of his daily 
personal and may indeed result in an inability to protect 
himself from the hazards and dangers of his daily 
environment. 

While the opinion is not universal, some care-giving 
physicians have opined that the almost 84 year old veteran is 
basically qualified for A&A, based on their clinical 
observations.  And from a practical standpoint, although he 
periodically leaves the home to tend to banking affairs or go 
to VA, he is then accompanied or hires a vehicle.  At home, 
he has hired a live-in housekeeper to handle the other 
requirements of daily living.  

So, while the evidence is not unequivocal, a doubt is raised 
which must be resolved in his favor.  When all the evidence 
is assembled VA is then responsible for determining whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is in favor of the claim, in 
which case the claim is allowed.  In this case, with 
resolution of that doubt, A&A is granted.


ORDER

Nonservice-connected disability pension benefits with special 
monthly pension by reason of the need for A&A is granted, 
subject to the pertinent regulatory criteria relating to the 
payment of monetary awards. 


____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


